American Recovery and Reinvestment Act of 2009: Using ARRA Funds Provided Through
Part B of the Individuals with Disabilities Education Act (IDEA) to Drive School Reform
and Improvement
The American Recovery and Reinvestment Act of 2009 (ARRA) provides
approximately 100 billion dollars to save and create jobs and to reform
education through various funding streams, including: Part B of IDEA
(IDEA Part B); Title I, Part A of the Elementary and Secondary Education
Act of 1965, as amended (ESEA); and the State Fiscal Stabilization Fund
(SFSF). This short-term influx of additional funding is a historic
opportunity to improve American education. This document provides guidance on possible uses
of IDEA Part B ARRA funds that are likely to have an impact on student learning outcomes and
school reform.
On April 24, 2009, the Department released Using ARRA Funds to Drive School Reform and
Improvement, 1 which was intended to spark ideas on how schools and local educational agencies
(LEAs) could use these one-time funds over the next 2 years to improve results for all students,
including students with disabilities; accelerate reform; increase long-term capacity for
improvement; avoid the funding cliff; and improve productivity.
The purpose of this guidance is to provide information related to IDEA Part B funds made
available under ARRA. This guidance builds on the April 24, 2009 document by providing: (1)
additional examples of potential ARRA expenditures that are relevant to improving results for
students with and without disabilities; (2) more detailed explanations for all of the examples; and
(3) suggestions regarding the coordinated use of funds to support some of the examples.
Recognizing that many LEAs may need to use a large portion of the ARRA funds to support
teacher salaries or other critical short-term needs, this guidance suggests how LEAs can also use
these funds to support activities that increase the capacity of LEAs and schools to improve
results for students with and without disabilities in a manner that is consistent with regulatory
requirements and OMB guidance and in coordination with other funding sources including their
regular IDEA Part B allocation.

ARCHIVED

Please note that the examples are not meant to cover every possible use of IDEA Part B ARRA
funds. They represent potential uses of funds to improve educational outcomes for students with
disabilities from early learning through high school and are intended to generate discussions
within LEAs and schools regarding effective uses of IDEA Part B ARRA funds.
IDEA Part B ARRA funds should be viewed as a supplement to the regular FY 2009 IDEA grant
funds. As such, all IDEA Part B ARRA funds must be used consistent with the current IDEA
Part B statutory and regulatory requirements and applicable requirements in the General
Education Provisions Act and the Education Department General Administrative Regulations.
An LEA must use IDEA Part B ARRA funds only for the excess costs of providing special
education and related services to children with disabilities, except where IDEA specifically
provides otherwise. The following Web site provides additional guidance regarding the use of
IDEA Part B ARRA funds: http://www.ed.gov/policy/gen/leg/recovery/guidance/idea-b.pdf.

1

http://www.ed.gov/policy/gen/leg/recovery/guidance/uses.doc

General Considerations
In planning for the use of IDEA Part B ARRA funds, LEAs may consider four approaches that
are particularly important to effect coherent, effective, and sustainable reforms. These
approaches are: (1) aligning with ARRA’s reform goals; (2) supporting students with disabilities
in the context of schoolwide reforms; (3) ensuring strategies are data-driven and evidence-based;
and (4) increasing capacity and productivity.
First, LEAs are encouraged to consider strategies and activities that are consistent with ARRA’s
four reform goals: (1) increasing teacher effectiveness and equitable distribution of effective
teachers; (2) adopting rigorous college and career-ready standards and high-quality assessments;
(3) establishing data systems and using data for improvement; and (4) turning around the lowestperforming schools. To help State educational agencies (SEAs) and LEAs align their planning
and discussions about IDEA with their overall reform efforts, suggestions for uses of funds in
this guidance document are organized around three of the reform goals. This guidance does not
contain a separate section addressing the goal of turning around the lowest-performing schools
because all of the examples can support meeting that goal.
Second, planning for effective uses of IDEA Part B ARRA funds should be done within the
broader context of schoolwide reform initiatives that are designed to improve learning outcomes
for all students. In 2007, 80 percent of all students with disabilities spent at least some portion of
their day in a regular education classroom. Fifty-seven percent spent 80 percent or more of their
time in a regular education classroom. LEAs are encouraged to use IDEA funds in the context of
their overall plans for systemic school reform. In appropriate cases, they may coordinate the use
of IDEA Part B ARRA funds with funds from other sources (e.g., regular IDEA Part B allocation,
ESEA, SFSF, and State and local) consistent with Federal program requirements in schoolwide
initiatives to improve outcomes for all students, including students with disabilities. In other
situations, LEAs may use IDEA Part B ARRA funds to exclusively support the unique special
education and related services needs of students with disabilities in ways that complement the
LEA’s overall school reform activities. Prior to making decisions about how to spend ARRA
funds, LEAs and schools should consider the views of a wide array of stakeholders, including
general and special education LEA and school leaders, as well as teachers, students, and families
and review existing data, identify areas of greatest need, and focus on effective strategies that are
consistent with their overall plan for improving student achievement effectively within 2 years.

ARCHIVED

Third, LEAs should seek to ensure that activities and initiatives supported using IDEA Part B
ARRA funds are data-driven and evidence-based to increase the likelihood that such activities
will improve student learning outcomes. Thus, LEAs should consider using IDEA Part B ARRA
funds to support data analyses that help them better understand and address critical issues such
as: (1) patterns of student achievement and student assignment to interventions within and across
schools to determine whether appropriate interventions for students with disabilities are
available; (2) the placement patterns (restrictiveness of placement) of students with disabilities
and whether these placements may inhibit effective and efficient instruction and service delivery;
(3) disproportionate representation in the identification and disciplining of students with
disabilities; (4) special education staffing needs by subject, school, grade span, and expertise;
and (5) the development of effective strategies to address special education staffing needs
through recruitment, alternative or dual certification programs, professional development, and
2

retention strategies. Based on an understanding of student, teacher, and school needs, LEAs
should support the redesign of programs, service delivery, and implementation of evidence-based
classroom interventions. LEAs and schools often implement a myriad of conflicting
interventions that lack fidelity and consistency over time. In supporting the implementation of
classroom interventions, LEAs should attend to fidelity (i.e., ensuring that interventions are
implemented consistent with the research upon which they are based), sustainability (i.e.,
ensuring that interventions are effectively maintained over time through persistent and skillful
support for teachers, staff, and school leadership), and progress tracking (i.e., explaining how
they will track progress in order to make adjustments and improve over time).
Finally, because ARRA funds are available for only 2 years, LEAs should consider how to use
these short-term funds to build organizational and staff capacity for sustaining reform efforts
when ARRA funding ends. Moreover, given the current economic conditions and the resulting
uncertainty about the levels of State and local funding that will be available for education over
the next few years, it is particularly important for LEAs to consider how to improve productivity
and how to invest ARRA funds in ways that are likely to enhance effectiveness and efficiency.
Uses of Funds under IDEA
The purpose of IDEA Part B grants is to assist States, outlying areas, freely associated States,
and the Secretary of the Interior to provide special education and related services to children with
disabilities, including that children with disabilities have access to a free appropriate public
education (FAPE). The term FAPE2 refers to special education and related services that are
designed to meet a child’s unique needs and that will prepare the child for further education,
employment, and independent living. In general, IDEA Part B funds must be used only to pay
the excess costs of providing FAPE to children with disabilities, such as costs for special
education teachers and administrators; related services providers (speech therapists,
psychologists, etc.); materials and supplies for use with children with disabilities; professional
development for special education personnel; professional development for regular education
teachers who teach children with disabilities; and specialized equipment or devices to assist
children with disabilities. Generally IDEA funds cannot be used for core instruction in the
general education classroom, instructional materials for use with non-disabled children, or for
professional development of general education teachers not related to meeting the needs of
students with disabilities, except as described below. Two exceptions to these guidelines are
when IDEA Part B funds are used for coordinated early intervening services3 (CEIS) or are
consolidated in a Title I schoolwide school (under ESEA).

ARCHIVED

LEAs may use up to 15 percent of their IDEA Part B funds for CEIS to assist students in grades
K through 12 (with an emphasis on K through 3) who are not currently identified as needing
special education and related services but who need additional academic and behavioral support
to succeed in a general education environment.4 CEIS funds can be used to provide professional
2

IDEA Section 602 (9) The term `free appropriate public education' means special education and related services that-(A) have been provided at public expense, under public supervision and direction, and without charge;
(B) meet the standards of the State educational agency;
(C) include an appropriate preschool, elementary school, or secondary school education in the State involved; and
(D) are provided in conformity with the individualized education program required under section 614(d).
3
Note: The calculation for the maximum CEIS funds is based on the total of the regular IDEA, Part B allocations plus IDEA Part
B ARRA funds.
4
IDEA Section 613(f).

3

development5 to educators who are responsible for helping children who need additional
academic and behavioral support succeed in a general education environment or to provide direct
interventions to children who need academic and behavioral support. CEIS funds may be used in
coordination with ESEA funds but must supplement, and not supplant, ESEA funds for those
activities.6
A Title I schoolwide school may use, to carry out the schoolwide project, an amount of IDEA
funds that is the same proportion of the total cost of the project as the number of children with
disabilities benefiting from the program is to the total school population participating in the
program. In a Title I schoolwide school that consolidates Federal funds (e.g., ESEA, IDEA, etc.),
a school may use those funds for any activity in its schoolwide plan without accounting
separately for the funds. 7 The schoolwide school needs to ensure that children with disabilities
continue to receive FAPE, but would not need to show that IDEA funds were spent only on
allowable special education and related services expenditures.8
The following sections include examples of how IDEA Part B ARRA funds could be used over
the next 2 years to improve student outcomes and to advance systemic reforms that will have an
enduring impact. The examples included in this document are in no way exhaustive nor should
they be seen as a required “menu” from which to choose. However, most of the examples were
included based on questions the Department of Education received from States and LEAs
regarding the appropriateness of using IDEA Part B ARRA funds to support a particular strategy.
In using IDEA Part B ARRA funds, LEAs are encouraged to develop or build on existing
strategies; to use the best available evidence about effective interventions; and to be cognizant of
the interests and needs of their students, families, and community. Any LEA or school strategy
should be based on the LEA’s data and context.

ARCHIVED

The examples in this document are provided to help stimulate conversations among LEA and
school leaders as they consider the best way to spend IDEA Part B and other ARRA funds in
ways that improve results for students and to demonstrate that IDEA Part B funds can be used
for a wide variety of strategies to improve student outcomes. Many of these examples focus on
schoolwide initiatives that address the needs of students with and without disabilities. To
implement these schoolwide initiatives effectively, LEAs will need to coordinate the various
funding streams consistent with program requirements. Further information on the programmatic
and fiscal issues associated with schoolwide programs can be found in the IDEA Topic Brief
entitled Alignment with the No Child Left Behind Act,9 and in the Designing Schoolwide
Programs10 non-regulatory guidance. LEAs also are encouraged to use IDEA Part B funds
available for CEIS strategically to support reform initiatives for struggling learners who are
currently not receiving special education services.

Links to federally supported resources accompany all of the examples included in this document.
The links provide additional information as well as some information regarding the research
underlying each of the highlighted strategies. In addition, when appropriate, footnotes are
provided whenever statutory language is referenced or text is quoted or paraphrased. 
5

IDEA Section 613(f)(2)(A).

6

IDEA Section 613(f)(5).

7

ESEA Section 1114.
8
IDEA Section 613(a)(2)(D).
9
http://idea.ed.gov/explore/home
10
www.ed.gov/policy/elsec/guid/designingswpguid.doc

4

 





Increase teacher effectiveness and address inequities in the distribution of effective
teachers

6

Dual Certification

8

Induction and Mentoring

10

Using Technology in Instruction

12

Assistive Technology

14

Adopting rigorous college and career-ready standards and high-quality assessments

16

16_Toc239046633

Universal Design for Learning
Response to Intervention

20

Adolescent Literacy Interventions

22

Mathematics Instructional Interventions

25

Schoolwide Behavior Intervention

27

Promoting the Social and Emotional Development of Young Children

29

Secondary Transition Services

31

ARCHIVED

Establishing data systems and using data for improvement

33

Student Progress Monitoring

33

Web-Based IEPs

37

Early Childhood Data Systems

39



5

Increase teacher effectiveness and address inequities in the
distribution of effective teachers 
Effective teachers play a critical role in enhancing student learning outcomes, and effective
principals play a critical role in enhancing the overall effectiveness of teachers. Improving
teacher effectiveness as well as addressing inequitable teacher distribution generally requires a
multi-faceted approach that focuses on, as appropriate, strategies such as: (1) recruitment and
hiring to address shortages of special education and other teachers; (2) preservice preparation to
produce new teachers; (3) strategic placement and distribution of teachers; (4) licensure; (5)
professional development; (6) teacher evaluation; (7) teacher advancement; and (8) teacher
compensation. It also requires attention to strong LEA and school leadership that support the
conditions that foster teacher effectiveness and retention such as: time for collaboration,
structured induction programs, and a culture of data-driven, continuous improvement. Increasing
teacher effectiveness in improving results for students with disabilities should be considered in
the context of a broader LEA human capital strategy. Given that most students with disabilities
are in the regular classroom and are taught by general education teachers most of the day,
recruiting highly qualified general education teachers and providing ongoing professional
development for general classroom teachers to ensure they have the knowledge and skills to
teach these students effectively, as well as equipping special education teachers with core
academic content knowledge, is essential.

ARCHIVED

Initial interactions with States and LEAs suggest that many LEAs plan to use at least some of
their IDEA Part B ARRA funds to support professional development activities. Because
professional development is a key component of the schoolwide reform and IDEA specific
suggestions included in other sections of this document, we have highlighted below the
components of effective professional development that should be in place to achieve the
maximum impact on teaching and learning.
Design considerations of effective professional development related to evidence-based
practices and interventions
Professional development has traditionally been delivered to school staff through inservice
workshops. Typically, the LEA or school uses an internal or external consultant on a staffdevelopment day to give teachers a one-time training seminar on pedagogy, subject-area content
or innovative practice. This approach has been routinely criticized for failing to take into
account the complexity of the classroom and school environment and adult learning styles (e.g.,
need for follow-up support). In order to have a positive and lasting impact on classroom
instruction and the teacher's performance in the classroom, professional development must be:
(1) delivered consistent with staff development standards such as those of the National Staff
Development Council;11 (2) based upon research and evidence;12 (3) focused on classroom
practices that will drive student achievement; (4) provided in enough depth to positively affect
teacher performance; and (5) inclusive of follow-up activities to ensure the practice is
implemented consistent with the training.

11
12

http://www.nsdc.org/standards/index.cfm
http://ies.ed.gov/ncee/pdf/evidence_based.pdf

6

Considerations of effective professional development for implementation of evidence-based
interventions and practices
When planning professional development for implementation of evidence-based interventions
and practices, whether through the use of internal staff or external consultants, LEAs are
encouraged to address two critical factors: (1) fidelity of implementation (ensuring the
implementation of an evidence-based intervention or practice is consistent with the research
upon which it is based); and (2) sustainability (ensuring that the intervention or practice is
effectively maintained over time through persistent and skillful support for teachers and staff).
Training is considered to have been put into practice with fidelity when the teacher or
practitioner implements the intervention (e.g., the focus of the training) in the manner in which it
was researched and designed. Implementing with fidelity is critical to achieving the same results
that were achieved during the research. When revisions are made to a research-based practice, it
is likely to affect student performance. Fidelity is frequently characterized as using the correct
“amount of treatment” that was shown to be effective through the research. Typically, this
relates to ensuring that implementation is consistent with research-based factors, such as:
•
•
•
•
•
•
•

Group sizes
Ages or grades of students
Characteristics of students
Length of sessions
Frequency of sessions
Location of sessions
Qualifications or training of the instructor

ARCHIVED

Once implemented with fidelity, the challenge remains for practitioners to sustain the initiative.
When training is comprised only of theory, discussion, demonstration, practice, and feedback,
there is a limited chance that it will be used in the classroom. However, by adding coaching in
the classroom there is a significantly greater probability that the training will be used and
sustained. Coaching is a continuous process, providing teachers with feedback to enhance,
maintain, or improve their performance. The coach observes performance, shares knowledge
and expertise, and provides encouragement to continuously assist teachers in reaching higher
levels of performance. The coaching approach encourages learning, growth, and teamwork all at
the same time. The role of the coach is to support the teacher to effectively implement the
practice with fidelity.
It should be stressed that sustainability and fidelity of implementation are interconnected factors
that should be considered when implementing any new initiative across any content area. It is
critical that school and LEA leaders be included in the training to ensure that staff receives the
support they need to effectively implement the initiative. Obtaining the materials or training is
the initial step; implementing with fidelity and using sustainable practices will ensure that the
initiative continues to be effective after the ARRA funds expire.
This section provides the following examples for how IDEA Part B funds might be used to
support improved teacher effectiveness:
•

Dual certification
7

•
•
•

Induction and mentoring
Using technology in instruction
Assistive technology

Dual Certification
The Challenge
IDEA requires that special education teachers teaching core academic subjects meet the
requirements of ESEA, including that they be ‘highly qualified.’13 Improving outcomes for
students with disabilities has been historically affected by the lack of an adequate supply of wellprepared teachers. Many States report a chronic and pervasive shortage of special education
teachers, especially those with core academic content knowledge, and this shortage is expected
to increase over time. In addition, underqualified teachers are frequently disproportionately
employed in urban, poor, and rural LEAs and schools.
Potential Strategy
LEAs and schools are encouraged to develop partnerships with institutions of higher education
(IHEs) and recognized alternative certification programs to enable teachers to obtain either dual
certification or certification as a highly qualified special education teacher, especially for
teachers in urban, poor, and rural areas. General education teachers could earn special education
certification, and special education teachers could earn content certification and demonstrate
mastery in a subject area. Job-relevant clinical experiences and general education and special
education collaboration practices should be core principles in this strategy to ensure maximum
flexibility to meet the diverse learning needs of all students in the LEA and school.

ARCHIVED

Use of IDEA Part B ARRA Funds to Implement Strategy
Specific activities that may be supported with IDEA Part B ARRA funds at the LEA level
include:
•
•
•
•

13

Supporting the costs of teachers of students with disabilities participating in high-quality
certification programs that increase teachers' effectiveness in improving outcomes for
students with disabilities
Funding site-based, job-embedded professional development for special educators that
leads to certification in content area(s) through partnerships with IHEs and/or recognized
alternative certification programs
Funding site-based, job-embedded professional development for general educators that
leads to certification in special education through partnerships with IHEs and/or
recognized alternative certification programs
Hiring effective, dually certified special education teachers in the highest need LEAs

IDEA Section 612(a)(14)(C).

8

Potential Impact
Supporting dual certification opportunities for teachers in special education and academic
content areas may:
•
•
•
•
•

Build capacity at difficult-to-staff schools, particularly rural schools
Increase recruitment of special education teachers, including teachers in urban, poor, and
rural LEAs
Drive the expansion of rigorous alternative certification routes that are currently
available in many States
Improve outcomes for students with disabilities in academic subjects when general
education teachers who teach students with disabilities have the skills needed to provide
differentiated instruction
Expand the pool of qualified special educators

The following federally supported resources can provide additional information:
•
•
•

http://www.tqsource.org
http://www.personnelcenter.org
http://www.iriscenter.com

ARCHIVED

9

Induction and Mentoring
The Challenge
Throughout the United States, there is a chronic and pervasive shortage of special education
teachers and this shortage is expected to increase over time. This is particularly true in highneed and high-poverty LEAs where the recruitment of effective and certified special education
teachers is challenging and where new teachers leave the classroom at very high rates.
Potential Strategy
A comprehensive novice teacher induction program that includes structured mentoring can
decrease the likelihood of teachers leaving the field or changing schools. Comprehensive
induction programs generally include regular mentoring (including observation and feedback on
classroom teaching), opportunities to observe other teachers in their classrooms, provision of
useful materials and resources, collaborative work with other new teachers, and professional
development on topics important to new teachers such as classroom management; lesson
planning; differentiated instruction; time management; and relationships with students, families,
colleagues, and administrators. Mentoring should link special education mentors with novice
special education teachers.

ARCHIVED

Use of IDEA Part B ARRA Funds to Implement Strategy

Specific activities that may be supported with IDEA Part B ARRA funds at the LEA level
include:
•

•
•
•

Funding induction programs that use evidence-based practices such as creating ongoing
support and opportunities for interaction between novice and experienced special
education teachers (e.g., classroom observations, advising, group meetings for gradelevel teams, and networking within and outside of the school)
Hiring, as needed, substitute teachers to provide release time for special education teacher
mentors
Training mentors in adult development and learning, conferencing skills, and relationship
and communication skills to work with special education teachers
Funding induction and mentoring programs for special educators in the highest-need
LEAs

Potential Impact
Supporting induction and mentoring programs may:
•
•
•

Increase novice teacher retention
Improve instructional effectiveness
Develop and maintain a sense of satisfaction in novice teachers

10

The following federally supported resources can provide additional information:
•
•
•

http://www.tqsource.org
http://www.coe.ufl.edu/copsse/research-focus-areas/supply-demand.php
http://www.personnelcenter.org/materials.cfm

ARCHIVED

11

Using Technology in Instruction
The Challenge
Over the last several years schools have invested millions of dollars acquiring and maintaining
educational technologies to enhance teacher classroom effectiveness and improve educational
outcomes for all students, including those with disabilities. However, in many LEAs, school
personnel are not adequately trained and prepared to use the technologies to teach more
effectively and to differentiate instruction according to individual student needs and
characteristics. As a result, the educational technologies are not being well integrated into
instruction and these often costly educational technologies are not yielding their potential
benefits.
Potential Strategy
LEAs could carry out planning, training, and other activities that increase the capacity of LEA
staff, school leaders, teachers, special education personnel, and students and their families,
including those in high-need LEAs to use technology to improve access, instruction, and
educational results. To coordinate such an effort, a LEA might task an existing or new
“technology committee” to develop and coordinate a LEA Technology plan14 to help teachers
and students use technology more effectively and meaningfully in a wide range of tasks that are
central to teaching and learning.15

ARCHIVED

Use of IDEA Part B ARRA Funds to Implement Strategy

Specific activities that may be supported with IDEA Part B funds at the LEA level include:
•
•
•
•
•

14
15

Paying for staff time outside the school day and for substitute teachers for release time
during the school day, so special education staff, including those in high-need LEAs, may
engage in a technology self-assessment and strategic planning
Purchasing technology hardware and software consistent with the LEA’s established
technology integration plans to improve achievement for students with disabilities and to
increase their access to the curriculum
Providing professional development and technical assistance to special education staff,
including those in high-need LEAs, regarding the purchase and use of instructional
technology
Promoting the effective use of technology to improve instruction for students with
disabilities by providing professional development and technical assistance and
developing teacher mentor programs and communities of practice
Building internal staff capacity and expertise through professional development to
support the use of instructional technology for special education when ARRA funds are no
longer available

LEAs that receive a Title II-D subgrant from their State under the ESEA already have a technology plan.
http://www.cited.org

12

Potential Impact
Supporting the effective use of instructional technology may:
•
•
•
•

Enhance classroom teacher effectiveness
Increase student achievement and motivation
Facilitate differentiated instruction
Improve student academic achievement16

The following federally supported resources can provide additional information:
•
•
•

http://www.cited.org
http://www.nationaltechcenter.org
http://ies.ed.gov/ncee/wwc

ARCHIVED

16

Additional information and resources can be found at http://www.recovery.gov/?q=content/program-plan&program_id=7598

13

Assistive Technology
The Challenge
Assistive technology (AT) can help a child with a disability perform activities that might
otherwise be difficult or impossible. IDEA requires Individualized Education Program (IEP)
teams to consider a child’s need for AT devices and services as they develop the IEP,17 and
schools may be required to supply AT devices and services to allow a child with a disability to
receive FAPE. Unfortunately, in some cases, the benefits of AT devices and services are not
fully realized because the technology does not match the child’s needs and capabilities, or
because training and support are not provided to the child or to the child’s teachers or parents. In
some cases, AT devices and services remain unused or underutilized and the child’s need for AT
devices and services goes unmet.
Potential Strategy
Assistive Technology is most beneficial when it is selected and used in the context of
collaboration between teachers and other service providers, administrators, IEP teams, parents,
and in many cases the child for whom the AT is intended. A systematic analysis should be made
of the child’s specific needs and abilities, the environments in which the child must function, the
tasks the child must perform, and the AT devices that may benefit the child. After the AT device
is acquired, continued training and support should be available to ensure that the AT has
maximum benefit.

ARCHIVED

Use of IDEA Part B ARRA Funds to Implement Strategy

Specific activities that may be supported with IDEA Part B ARRA funds at the LEA level
include:
•
•
•

Purchasing AT devices and services for students with disabilities and providing training
for teachers and other service providers, administrators, parents, and children including
those in the highest-need LEAs
Establishing AT labs or lending libraries with a collection of AT devices and materials
for use in AT evaluations and training
Providing training on how to conduct a systematic analysis of the child’s specific needs
and abilities, the environments in which the child must function, the tasks the child must
perform, and the AT devices that may benefit the child

Potential Impact
Supporting the expanded use of AT devices and services may:
•
•
17

Improve access to educational opportunities and the general education curriculum
Improve the integration of students with disabilities into classroom activities

IDEA Section 614(d)(3)(B)(v).

14

•
•
•

Improve academic and functional skills
Improve postschool outcomes
Facilitate differentiated instruction

The following federally supported resources can provide additional information:
•
•
•

http://www.assistivetech.net
http://www.cited.org
http://natri.uky.edu

ARCHIVED

15

Adopting rigorous college and career-ready standards and highquality assessments


World-class education systems that drive improved student outcomes are built upon college and
career-ready standards and high-quality assessments aligned with those standards. LEAs can
support the core curricula through the implementation of multi-tiered interventions and
instructional approaches that support students’ access to rigorous standards and effective
assessment systems to improve achievement outcomes. Since the strategies that follow apply to
children with and without disabilities, strategically coordinating a variety of funding sources
(e.g., IDEA Part B ARRA, regular IDEA, ESEA, SFSF, and State and local funds), consistent with
program requirements is essential to support their implementation. By incorporating the
principles of universal design for learning, LEAs and schools can strengthen access to the
curriculum and assessments for students with and without disabilities. LEAs should use data to
inform the selection and adoption of the interventions described below, and then continuously
monitor their implementation and success.
This section provides examples of how IDEA Part B ARRA funds might be used to support
strategies that can contribute to high-quality curriculum and instruction aligned with State
standards. Most of the following strategies could be used as part of comprehensive efforts to
turn around low-performing schools:
•
•
•
•
•
•
•

ARCHIVED

Universal design for learning
Response to intervention
Adolescent literacy interventions
Mathematics instructional interventions
Schoolwide behavior interventions
Promoting social and emotional development of young children
Secondary transition services

Universal Design for Learning
Universal design for learning (UDL) is an approach that addresses a primary barrier to making
expert learners of all students: an inflexible, one-size-fits-all curriculum that unintentionally
impedes or hinders learning. Learners with disabilities are most vulnerable to such barriers, but
many students without disabilities also find that the curriculum – including its goals, methods,
assessments, and materials – are poorly designed to meet their learning needs. UDL practices
benefit all students while harming no students.
The Challenge
Wherever individuals are gathered, including schools, diversity is the norm and not the
exception. When the curriculum is designed to meet the needs of the broad middle, at the
exclusion of those with differing abilities, learning styles, backgrounds, and even preferences, it
fails to provide all individuals with fair and equal opportunities to learn. Although UDL
16

represents a promising approach to facilitate the engagement in learning for a diverse range of
learners, educators often do not have the knowledge, skills, or resources to implement a UDL
approach.
The Higher Education Opportunity Act of 1965, as amended by the Higher Education
Opportunity Act (Pub. L. No. 110-315-(HEA), defines UDL as a scientifically valid framework
for guiding educational practice that: (1) provides flexibility in the ways information is
presented, in the ways students respond or demonstrate knowledge and skills, and in the ways
students are engaged; and (2) reduces barriers in instruction; provides appropriate
accommodations; and supports, challenges, and maintains high achievement expectations for all
students, including students with disabilities and students who are limited English proficient. A
universally designed curriculum is designed from the outset to meet the needs of the greatest
number of users, making costly, time-consuming, and after-the-fact changes to curriculum
unnecessary. The application of UDL approaches in K-12 settings would mirror the policies
reflected in the HEA’s accountability provisions related to the preparation of teachers18 and the
requirements for demonstration projects to enhance the accessibility of postsecondary education
for students with disabilities.19
Three primary principles guide UDL and provide structure for its implementation:
•

•

•

Principle I: Provide Multiple Means of Representation. Students differ in the ways
that they perceive and comprehend information that is presented to them. There is no one
means of representation (visual, auditory, tactile, etc.) that would be optimal for all
students; providing multiple options in representation is essential.
Principle II: Provide Multiple Means of Action and Expression. Students differ in the
ways that they can navigate a learning environment and express what they know. There
is no one means of expression (e.g., single switch, keyboard, joystick, etc.) that would be
optimal for all students; providing multiple options for expression is essential.
Principle III: Provide Multiple Means of Engagement. Students differ markedly in
the ways in which they can be engaged or motivated to learn. There is no one means of
representation (e.g., choices and opportunities for personal control, varying the level of
sensory stimulation, etc.) that would be optimal for all students; providing multiple
options for engagement is essential.

ARCHIVED

Potential Strategy
Utilize UDL approaches to meet the challenge of diversity by supporting flexible instructional
materials and the techniques and strategies that empower educators to address the needs of
students with disabilities and other at-risk learners.
Use of IDEA Part B ARRA Funds to Implement UDL
UDL is a schoolwide tool that addresses the needs of students with and without disabilities.
Statutorily authorized strategies to coordinate funding sources to implement a UDL schoolwide
environment include:

18
19

HEA Section 205(a)(1)(F).
HEA Section 762(b)(2)(A).

17

•

•

•

LEAs could use IDEA Part B ARRA funds in coordination with other funds (e.g., regular
IDEA Part B allocation, ESEA, SFSF, and State and local) consistent with program
requirements, to support the use of UDL approaches and strategies in a school that uses
UDL strategies as a component of a schoolwide program under Title I of ESEA. The
amount of IDEA Part B funds that can be used in any such program can be no more than
the number of children with disabilities participating in the schoolwide program times the
amount provided per child with a disability under the LEA’s total IDEA Part B award.20
LEAs can use IDEA Part B CEIS funds to support students in kindergarten through grade
12 who are currently not receiving special education and related services and who need
additional academic or behavioral support to succeed in the regular education
environment. CEIS funds may be used in coordination with ESEA funds, but must
supplement and not supplant ESEA funds for those activities.21
In a non-Title I schoolwide school, to implement UDL approaches and strategies as a
component of a schoolwide instructional approach, LEAs could use an amount of IDEA
Part B funds that is the same proportion of the total cost of the program as the number of
special education and related services personnel receiving professional development is to
the total school personnel participating in the professional development subject to
meeting excess costs, supplement not supplant, and maintenance of effort requirements.

Specific activities that may be supported with IDEA Part B ARRA funds described above at the
LEA level include:
•
•

•
•

ARCHIVED

Purchasing assessments that utilize UDL approaches to ensure that assessments of
students with unique learning needs are valid measures of their knowledge
Providing professional development related to UDL approaches and strategies for
supporting emergent literacy, reading and math instruction, learners with disabilities in
K-12, and the use of new technologies with evidence-based strategies for improved
outcomes
Providing professional development related to the implementation of embedded
assessments intended to inform the development of improved teaching and learning
strategies
Purchasing consultant services to plan and implement new learning environments
supportive of all learners within inclusive settings

Additionally, IDEA Part B ARRA funds may be used for:
•

Providing professional development related to the implementation of appropriate
accommodations for children with disabilities on large scale assessments
• Providing professional development related to the acquisition and use of specialized
formats to support students with disabilities within the least restrictive environment
• Acquiring and implementing technologies and specialized formats for students with print
disabilities who qualify for National Instructional Materials Accessibility Standard
derived textbooks in accordance with the Library of Congress National Library Service
guidelines and for other students with disabilities who may not qualify under the four
categories supported by the Chafee Amendment to Copyright Law
Potential Impact
20
21

IDEA Section 613(a)(2)(D).
IDEA Section 613(f).

18

Supporting a schoolwide UDL initiative may result in the:
•
•
•
•
•

Development and implementation of rich and flexible curricula designed to address a
diverse learner population right from the start
Introduction of new evidence-based strategies that positively affect learning goals,
methods, materials, and assessments
Creation of new perspectives on the meaning of ability and disability while promoting
optimal support by means of improved general education curricula
Improvement of student engagement and appropriate balance of challenge and support
Reduction of barriers to improve learning outcomes for all, especially at-risk learners

The following federally supported resources can provide additional information:
•
•
•
•
•

http://www.osepideasthatwork.org/UDL/index.asp
http://www.cast.org/
http://www.cast.org/publications/UDLguidelines/version1.html
http://www.cast.org/pd/arra/index.html
http://www.udlcenter.org/

ARCHIVED

19

Response to Intervention
The Challenge

All education programs face the challenge of establishing an instructional framework that
ensures that all students have access to high-quality instruction that meets their needs and leads
to positive outcomes. In addition, LEAs are required to ensure that in making a determination of
eligibility for special education, a child shall not be determined to be a child with a disability if
the determinant factor is lack of appropriate instruction in math or reading, including the
essential components of reading instruction (as defined in section 1208(3) of the ESEA).22
Potential Strategy
A multi-tiered instructional framework, sometimes referred to as Response to Intervention, is a
schoolwide approach that addresses the needs of all students, including struggling learners and
students with disabilities, and integrates assessment and intervention within a multi-level
instructional and behavioral system to maximize student achievement and reduce problem
behaviors. With a multi-tiered instructional framework, schools identify students at-risk for poor
learning outcomes, monitor student progress, provide evidence-based interventions, and adjust
the intensity and nature of those interventions depending on a student’s responsiveness.

ARCHIVED

Use of IDEA Part B ARRA Funds to Implement Strategy

A multi-tiered instructional framework addresses the needs of students with and without
disabilities. Statutorily authorized strategies to coordinate funding sources to implement a multitiered instructional framework include:
•

•

LEAs could use IDEA Part B ARRA funds in coordination with other funds (e.g., regular
IDEA Part B allocation, Title I ESEA, SFSF, and State and local), consistent with
program requirements, to implement a schoolwide multi-tiered instructional framework
in a school that operates a schoolwide program under Title I of ESEA. The amount of
IDEA Part B funds that can be used in any such program cannot be more than the number
of children with disabilities participating in the schoolwide program times the amount
provided per child with a disability under the LEA’s total IDEA Part B award. 23
LEAs can use IDEA Part B CEIS funds to support students in kindergarten through grade
12 who are currently not receiving special education and related services and who need
additional academic or behavioral support to succeed in the regular education
environment. CEIS funds may be used in coordination with ESEA funds, but must
supplement and not supplant ESEA funds for those activities. 24
The following Web site provides more information on the use of IDEA and ESEA funds
to implement a schoolwide multi-tiered intervention framework:
http://www.ed.gov/programs/titleiparta/rti.html

22

IDEA Section 614(b)(5).
IDEA Section 613(a)(2)(D).
24
IDEA Section 613(f).
23

20

•

In a non-Title I schoolwide school, to implement a schoolwide multi-tiered instructional
framework, LEAs could use an amount of IDEA Part B funds that is the same proportion
of the total cost of the program as the number of special education and related services
personnel receiving professional development is to the total school personnel receiving
professional development, subject to meeting excess costs, supplement not supplant, and
maintenance of effort requirements.

Specific activities that may be supported with IDEA Part B ARRA funds discussed above at the
LEA level include:
•

•
•
•

Developing an LEA strategy for implementing an RTI framework that provides guidance
on tiers of instruction and the instructional approaches and programs appropriate for each
tier, appropriate use of assessment data, supports needed for implementation, and
evaluation of effectiveness of approach
Purchasing curriculum-based screening and progress monitoring and formative
assessment measurement instruments, and curriculum materials for intensive instruction
Providing professional development for school or LEA staff to appropriately and
effectively use the progress monitoring and formative assessment measurement
instruments
Providing professional development for school or LEA staff to appropriately and
effectively implement evidence-based instructional and positive behavior practices

ARCHIVED

Additionally, IDEA Part B funds may be used for:
•

Providing any special education and related services that is in a child's IEP, regardless of
the tier the child is in.

Potential Impact
Supporting a schoolwide multi-tiered instructional framework may result in:
•
•
•
•
•
•

Prevention or early identification of academic and behavior difficulties
More accurate identification of students with disabilities
Improved process for identifying students with learning disabilities or other disabilities
Increased student achievement resulting from the use of evidence-based interventions for
students experiencing difficulties 
Increased use of data to monitor student progress and revise instruction accordingly
Reduction in the over-identification of students from minority backgrounds for special
education

The following federally supported resources can provide additional information:
•
•

http://www.rti4success.org
http://www.studentprogress.org

21

Adolescent Literacy Interventions
The Challenge
In 1998 only seven percent of students with disabilities were at or above proficient on the
National Assessment of Educational Progress (NAEP) 12th Grade Reading Language Arts
assessment, and in 2005, the most recent test date, this rate decreased to six percent. The
percentage of all students performing at or above Basic25 decreased from 80 percent in 1992 to
73 percent in 2005, and the percentage of all students performing at or above the
Proficient26 level decreased from 40 to 35 percent. As these results indicate, there is a critical
need to improve the literacy skills of adolescents. Reading is a vital skill that all students, with
and without disabilities, need in order to achieve success in learning the complex content in their
academic classes. Students without grade-level literacy skills are more likely to drop out of
school, and they are rarely able to gain access to, or succeed in, postsecondary education. This,
in turn, adversely affects their career opportunities and earning power.
Potential Strategy
Adolescent students with disabilities who are nonreaders or struggling readers, as well as other
struggling readers can benefit from a comprehensive literacy program that includes: (1) direct,
explicit comprehension instruction; (2) effective instruction tied to vocabulary, content, and texts
students need for success in science, history, math, and other courses; and (3) intensive writing.
The systematic implementation of evidence-based reading instruction can alter a student’s
trajectory of failure to one of success.

ARCHIVED

Use of IDEA Part B ARRA Funds to Implement Strategy
Adolescent reading instruction is a schoolwide initiative that addresses the needs of students with
and without disabilities. Statutorily authorized strategies to coordinate funding sources to
implement an adolescent reading instructional program include:
•

•

LEAs could use IDEA Part B ARRA funds in coordination with other funds (e.g., regular
IDEA Part B allocation, ESEA, SFSF, and State and local) consistent with program
requirements, to implement schoolwide adolescent literacy interventions in a school that
operates a schoolwide program under Title I of ESEA. The amount of IDEA Part B funds
that can be used in any such program can be no more than the number of children with
disabilities participating in the schoolwide program times the amount provided per child
with a disability under the LEA’s total IDEA Part B award.27
LEAs can use IDEA Part B CEIS funds to support students in kindergarten through grade
12 who are currently not receiving special education and related services and who need
additional academic or behavioral support to succeed in the regular education

25

http://nces.ed.gov/nationsreportcard/reading/achieveall.asp
http://nces.ed.gov/nationsreportcard/reading/achieveall.asp
27
IDEA Section 613(a)(2)(D)
26

22

•

environment. CEIS funds may be used in coordination with ESEA funds, but must
supplement and not supplant ESEA funds for those activities.28
In a non-Title I schoolwide school, to implement schoolwide adolescent literacy
interventions as a component of a schoolwide instructional approach, LEAs could use an
amount of IDEA Part B funds that is the same proportion of the total cost of the program
as the number of special education and related services providers receiving professional
development or coaching is to the total school personnel. Participating in the program is
subject to meeting excess costs, supplement not supplant, and maintenance of effort
requirements.

Specific activities that may be supported with IDEA Part B ARRA funds described above at the
LEA level include:
•
•
•
•
•

Purchasing evidence-based adolescent reading programs
Purchasing progress monitoring tools
Providing professional development for school staff across the content areas in the
implementation of effective instruction for students with disabilities who are struggling
readers
Employing and training adolescent literacy coaches to provide ongoing training and
support to teachers
Developing schoolwide multi-tiered instructional programs that include a progress
monitoring component, to promote student learning in English Language Arts and other
academic areas, using coordinated funds, consistent with program requirements

ARCHIVED

Additionally, IDEA Part B ARRA funds may be used for:
•
•

Supporting dual certification initiatives to ensure middle and high school teachers can
effectively work with students with disabilities who are struggling readers
Providing any special education and related services that is in a child's IEP, regardless of
the tier the child is in.

Potential Impact
Supporting a schoolwide adolescent literacy program may:
•
•
•
•
•
•

Increase student success in middle and high school
Increase high school graduation rates
Decrease dropout rates
Improve college entrance exam scores
Increase access to and success in higher education
Increase access to a greater variety of work opportunities

The following federally supported resources can provide additional information:
•
•
•

http://centeroninstruction.org
http://www.nichd.nih.gov/publications/nrp/smallbook.cfm
http://www.rti4success.org

28

IDEA Section 613(f).

23

ARCHIVED

24

Mathematics Instructional Interventions
The Challenge
Success in mathematics provides students with college and career options and increases their
prospects for future income. The gap in performance on the NAEP mathematics assessment
between eighth grade students with and without disabilities who were at or above proficient
between 1996 and 2007 increased by four percentage points to a 25 percentage point gap. The
gap in performance for fourth graders increased by six percentage points to a 22 percentage point
gap. Some experts say that five to eight percent of the student population exhibits significant
difficulties in learning the mathematics competencies that are essential for succeeding in school
and adulthood. These difficulties are sometimes associated with general developmental delays
or with disabilities in areas outside mathematics, such as reading or behavior.
Potential Strategy
Students with disabilities or those at-risk for experiencing mathematics difficulties can benefit
from a mathematics program that includes: (1) systematic, age-appropriate interventions
involving meticulous and explicit instruction; (2) models of problem-solving; (3) guided
practice; (4) corrective feedback; (5) visual representations; and (5) other elements as described
in the Institute of Education Sciences Practice Guide.29 Student progress should be monitored
and instruction should be adjusted as needed.

ARCHIVED

Use of IDEA Part B ARRA Funds to Implement Strategy
•

•

•

LEAs could use IDEA Part B ARRA funds in coordination with other funds (e.g., regular
IDEA Part B allocation, Title I ESEA, SFSF, and State and local) consistent with program
requirements, to implement schoolwide mathematics interventions in a school that
operates a schoolwide program under Title I of ESEA. The amount of IDEA Part B funds
that can be used in any such program can be no more than the number of children with
disabilities participating in the schoolwide program times the amount provided per child
with a disability under the LEA’s total IDEA Part B award. 30
LEAs can use IDEA Part B CEIS funds to support students in kindergarten through grade
12 who are currently not receiving special education and related services and who need
additional academic or behavioral support to succeed in the regular education
environment. CEIS funds may be used in coordination with ESEA funds, but must
supplement and not supplant ESEA funds for those activities. 31
In a non-Title I schoolwide school, to implement schoolwide mathematics interventions
as a component of a schoolwide instructional approach, LEAs could use an amount of
IDEA Part B funds that is the same proportion of the total cost of the program as the
number of special education and related services providers is to the total school personnel
participating in the professional development activities, subject to meeting excess costs,
supplement not supplant, and maintenance of effort requirements.

29

http://ies.ed.gov/ncee/wwc/pdf/practiceguides/rti_math_pg_042109.pdf
IDEA Section 613(a)(2)(D).
31
IDEA Section 613(f).
30

25

Specific activities that may be supported with IDEA Part B funds described above at the LEA
level include:
•
•
•
•

Purchasing evidence-based mathematics screening instruments and intervention materials
using coordinated funds
Purchasing technical assistance and training in implementing mathematics strategies
using coordinated funds
Employing staff to provide technical assistance and training in implementing
mathematics strategies using coordinated funds
Developing multi-tiered intervention programs that include a progress monitoring
component, to promote student learning in mathematics and other academic areas using
coordinated funds consistent with program requirements

Additionally, IDEA Part B funds may be used for:
•
•

Supporting dual certification initiatives to ensure middle and high school teachers can
effectively work with students with disabilities who are struggling with math
Providing any special education and related services that is in a child's IEP, regardless of
the tier the child is in.

Potential Impact

ARCHIVED

Supporting a schoolwide mathematics initiative may:
•
•

Increase achievement in mathematics areas such as number concepts, fluency, operations,
and word problems
Increase achievement in related academic areas

The following federally supported resources can provide additional information:
•
•
•

http://ies.ed.gov/ncee/wwc/pdf/practiceguides/rti_math_pg_042109.pdf
http://ies.ed.gov/ncee/wwc
http://dww.ed.gov

26

Schoolwide Behavior Intervention
The Challenge
Inappropriate student behavior impacts student achievement and it has been linked to loss of
instructional time, poor attendance, reduced academic achievement, perceptions by students and
staff of negative school climate, inadequate safety, poor standardized test performance, and
increased dropout rates. Training in behavior management is the most frequently requested
training by school staff.
Potential Strategy
There are multiple approaches that support positive school climates conducive to learning.
Schoolwide Positive Behavior Intervention and Support (PBIS) is one example of a systems
approach to establishing the social culture and behavioral supports needed for all children in a
school to achieve both social and academic success. It is not a packaged curriculum, but an
approach that includes specific core elements. A schoolwide behavior intervention should be an
evidence-based, data-driven, multi-tiered system that creates positive schoolwide environments
where disciplinary incidents, such as office referrals and suspensions are reduced, time spent on
academic instruction increases, and attendance rates improve.

ARCHIVED

Use of IDEA Part B ARRA Funds to Implement Strategy

Schoolwide behavior interventions address the needs of students with and without disabilities.
Statutorily authorized strategies to coordinate funding sources to implement a schoolwide
behavior intervention include:
•

•

•

32
33

LEAs can use IDEA Part B ARRA funds in coordination with other funds (e.g. regular
IDEA Part B allocation, Title I ESEA, SFSF, and State and local) consistent with program
requirements, to implement a schoolwide behavior intervention program in a school that
operates a schoolwide program under Title I of ESEA. The amount of IDEA funds that
can be used in any such program cannot be more than the number of children with
disabilities participating in the schoolwide program times the amount provided per child
with a disability under the LEA’s total IDEA Part B award.32
LEAs can use IDEA CEIS funds to support students in kindergarten through grade 12
who are currently not receiving special education and related services and who need
additional academic or behavioral support to succeed in the regular education
environment. CEIS funds may be used in coordination with ESEA funds, but must
supplement and not supplant ESEA funds for those activities. 33
In a non-Title I schoolwide school, to implement a schoolwide program of positive
behavioral supports, LEAs could use an amount of IDEA Part B funds that is the same
proportion of the total cost of the program as the number of special education and related
services personnel participating in the program is to the total school personnel
participating in the professional development, technical assistance and coaching

IDEA Section 613(a)(2)(D).
IDEA Section 613(f).

27

activities, subject to meeting excess costs, supplement not supplant, and maintenance of
effort requirements.
Specific activities that may be supported with IDEA Part B ARRA funds described above at the
LEA level include:
•
•
•
•

Providing technical assistance and professional development for teachers, service
providers, and school staff for training needed to initially implement and maintain the
program
Providing technical assistance and professional development for teachers, service
providers, and school staff for training needed to initially implement and maintain the
program, including the funding for substitutes for staff release time
Employing and training for behavior coaches who would support the implementation of
the program and train additional staff coaches to sustain the program
A schoolwide data system that measures school climate in a rigorous way so that progress
can be assessed and measured

Additionally, IDEA Part B ARRA funds may be used for:
•

Providing the specific positive behavioral interventions and supports that are included in
the IEPs of children with disabilities including the professional development of personnel
(both special education and regular education) involved in providing those interventions

ARCHIVED

Potential Impact

Supporting a schoolwide behavior intervention program may:
•
•
•
•
•
•
•
•
•

Reduce office referrals up to 50 percent per year
Reduce suspension and expulsion rates up to 50 percent per year
Improve attendance rates
Improve academic achievement
Decrease dropout rates
Improve staff and student perceptions of school safety
Improve safety conditions in schools
Improve school climate
Improve students’ sense of belonging and connection to school

The following federally supported resources can provide additional information:
•
•

http://www.pbis.org
http://www.challengingbehavior.org

28

Promoting the Social and Emotional Development of Young Children
The Challenge
The development of social competence is critically important to a child’s later academic success
and positive social relationships. Children with disabilities often face challenges in
communicating with teachers and peers, following instructions, and using appropriate behaviors
to achieve their goals. This can cause problems in and out of the classroom. Yet, most early
childhood personnel do not have the skills they need to promote the social and emotional
development of young children with disabilities and to prevent and address challenging
behaviors. This concern is particularly relevant for young children who have, or are at-risk for,
developmental delays or disabilities, and who need additional, targeted support to develop social
and emotional competence.
Potential Strategy
LEAs could adopt an evidence-based multi-tiered framework for promoting social development
and addressing challenging behavior in young children. A number of evidence-based models
(e.g., models that include intensive individualized interventions; social and emotional teaching
strategies; classroom preventive practices; and strategies to promote positive relationships among
children, families, and colleagues) are currently available for promoting social development.
The successful adoption of these models is reliant on the provision of high-quality, ongoing
professional development and support through a cadre of trainers and classroom coaches who
ensure that the models are implemented with fidelity. In addition, it is essential that an
infrastructure is in place to sustain the ongoing training and support of practitioners.

ARCHIVED

Use of IDEA Part B ARRA Funds to Implement Strategy
•

•

LEAs may use IDEA Part B CEIS funds to support students in kindergarten who are
currently not receiving special education and related services, but need additional
academic or behavioral support to succeed in the regular education environment. CEIS
funds may be used in coordination with ESEA funds, but must supplement and not
supplant ESEA funds for those activities. 34
LEAs may use IDEA Part B ARRA funds for professional development and coaching of
special education and related services personnel on the implementation of the model
selected.

Specific activities that may be supported with IDEA Part B ARRA funds described above at the
LEA level include:
•

34

Collaborating with other local early care and education programs to coordinate funds
consistent with regulatory requirements, in order to provide professional development
and fund the hiring and training of trainers and coaches to implement the model in a
variety of settings with typically developing peers

IDEA Section 613(f)

29

•

•

Providing technical assistance to build the capacity of their community or LEA, to
develop the infrastructure needed to implement the multi-tiered model for promoting
social development, including the training of trainers and coaches and the development of
model demonstration sites using coordinated funds
Hiring coaches to provide classroom and program support

Potential Impact
Supporting an evidence-based multi-tiered-framework for promoting social development and
addressing challenging behavior in young children may:
•
•
•
•

Lead to better social and emotional outcomes for all preschool-aged children, including
those with and at-risk for developmental delays and disabilities
Enhance the skills of early childhood professionals to promote social competence and
addressing challenging behaviors
Lead to early childhood professionals making decisions regarding interventions for
children based on pertinent data
Increase the availability of inclusive settings for young children with disabilities

The following federally supported resources can provide additional information:
www.challengingbehavior.org

ARCHIVED

30

Secondary Transition Services
The Challenge
The unemployment rate for persons with disabilities is significantly higher than the rate for
persons without disabilities. Academic success, educational attainment, and participation in
career-related activities while in high school contribute to the participation of persons with
disabilities in the workforce. However, data from the National Longitudinal Transition Study II
indicate that 56 percent of students with disabilities received no career counseling, 86 percent
received no training in job skills, and only 42 percent attended at least one postsecondary
education class as contrasted with 53 percent of youth in the general population. Nearly half of
the secondary school regular and special educators interviewed in a recent national study
reported that they did not have the knowledge and skills to adequately provide transition services
to youth with disabilities. Schools are faced with the challenge that, although data substantiates
the link between transition services and postschool success of students with disabilities, there is a
shortage of skilled transition personnel to provide or facilitate the transition services, including
career counseling and training in job skills to ensure students with disabilities successfully
transition to postschool employment or postsecondary education or training. In addition, there
has been a historical lack of coordination between the school, the community, and the postschool
adult service system.

ARCHIVED

Potential Strategy

Use transition personnel who possess the knowledge and skills to work effectively with teachers,
businesses and employers, community colleges, technical schools, and IHEs to facilitate workstudy opportunities, community service learning experiences, internships and exposure to, and
experiences in, postsecondary education and employment environments for secondary school
aged youth with disabilities in addition to providing career counseling and job skills training to
those youth. In addition, creating an interagency transition system for students with disabilities
that fosters coordination between the school, the community, and the postschool adult service
system that can be sustained after IDEA Part B ARRA funds are spent, is another way to support
successful postsecondary transition.
Use of IDEA Part B ARRA Funds to Implement Strategy
Specific activities that may be supported with IDEA Part B funds at the LEA level include:
•

•

Hiring transition personnel who possess the knowledge and skills to work with teachers,
businesses, employers, community colleges, technical schools, and IHEs to create an
effective interagency transition system for students with disabilities that fosters
interagency coordination between the school, the community, and the postschool adult
service system
Purchasing transition-curriculum and career assessment, exploration, and development
tools for students with disabilities
31

•
•

•

Providing technical assistance and professional development to enhance the knowledge
and skills of special educators regarding transition strategies, including how to effectively
use transition-curriculum and career assessment, exploration, and development tools
Employing staff to provide technical assistance and professional development to enhance
the knowledge and skills of special educators regarding transition strategies, including
how to effectively use transition-curriculum and career assessment, exploration, and
development tools
Hiring consultants to integrate data regarding the provision of transition services to
students with disabilities into other data collection systems to better support and track
student outcomes

Potential Impact
Supporting coordinated and comprehensive transition systems with knowledgeable and skilled
transition personnel may:
•
•
•

Improve postschool outcomes for students with disabilities
Strengthen interagency and school-business relationships within communities
Increase the participation and contribution to our nation’s workforce by persons with
disabilities

The following federally supported resources can provide additional information:
• www.nsttac.org
• http://www.rcep6.org/il/chirp/default.htm
• http://ncyt.fmhi.usf.edu.
• http://www.ncwd-youth.info

ARCHIVED

32

Establishing data systems and using data for improvement
Teachers and school leaders need to know how well their students are performing. Highly
effective teachers are using real-time data in ways that would have been unimaginable just 5
years ago. Data-driven educational decision-making is more than a data system. It is a set of
expectations and practices predicated on the ongoing examination of student data to ascertain the
effectiveness of educational activities and subsequently to refine programs and practices to
improve outcomes for students. In an education context, data-driven decision-making is the
analysis and use of student data and information concerning educational resources and processes
to inform resource allocation, student placement, and curriculum and instruction. The practice
entails regular data collection and ongoing implementation of a continuous improvement
process.
Most teachers report that they are learning these skills on the job rather than in the schools of
education. Just as it is important to determine how to ensure that teachers come into the
profession being able to use data to inform instruction, it is equally important that schools
provide coherent, site-based, and job-embedded professional development to upgrade all
teachers’ skills in the use of data, including how to incorporate technology to support the use of
data to inform instruction. The ARRA provides significant resources to support this effort.

ARCHIVED

This section provides the following examples of how IDEA Part B funds might be used to
support strategies that can contribute to establishing data systems and using data for
improvement of:
• Student progress monitoring
• Web-based IEPs
• Early childhood data systems

Student Progress Monitoring
The Challenge
Appropriate instruction and knowledge of student performance are critical to improving
outcomes for all children, particularly for children who struggle with reading, mathematics, and
spelling. Teacher or commercially developed assessments and end of chapter tests have
traditionally been used to assess student mastery of specific concepts and skills. It has become
increasingly important to collect and evaluate formative and interim assessment data to
determine first, whether students are making progress toward short- and long-term instructional
goals, and second, if they are responding to the instruction they receive so that instructional
adjustments can be made to improve their rate of achievement. Regularly monitoring the
progress of students who are at elevated risk for developing reading or math disabilities and

33

using progress monitoring data to determine when instructional changes are needed, are good
educational practices but challenging to implement.35

ARCHIVED

35

http://ies.ed.gov/ncee/wwc/pdf/practiceguides/rti_math_pg_042109.pdf and
http://ies.ed.gov/ncee/wwc/pdf/practiceguides/rti_reading_pg_021809.pdf

34

Potential Strategy
Progress monitoring helps teachers both identify which students are not making acceptable
progress and make adjustments in instructional strategies until student achievement and the rate
of student learning improves. Progress monitoring involves ongoing data collection to determine
the adequacy of student progress over short periods of time as well as providing information
about the rate of student progress to determine if the student will reach a goal in a specified
period of time, such as reading at grade-level by the end of the school year. Depending on the
rate of student progress, data collection can occur daily, weekly, or quarterly.
Use of IDEA Part B ARRA Funds to Implement Strategy
Student progress monitoring is a schoolwide tool that addresses the needs of students with and
without disabilities. Statutorily authorized strategies to coordinate funding sources to implement
student progress monitoring as a component of a schoolwide instructional approach include:
•

•

•

LEAs could use IDEA Part B funds in coordination with other funds (e.g., regular IDEA
Part B, Title I ESEA, SFSF, and State and local) consistent with program requirements, to
support the use of student progress monitoring in a school that uses student progress
monitoring as a component of a schoolwide program under Title I of ESEA. The amount
of IDEA funds that can be used in any such program cannot be more than the number of
children with disabilities participating in the schoolwide program times the amount
provided per child with a disability under the LEA’s total IDEA Part B award.36
LEAs can use IDEA CEIS funds to support students in kindergarten through grade 12
who are currently not receiving special education and related services and who need
additional academic or behavioral support to succeed in the regular education
environment. CEIS funds may be used in coordination with ESEA funds, but must
supplement and not supplant ESEA funds for those activities .37
In a non-Title I schoolwide school, to implement student progress monitoring as a
component of a schoolwide instructional approach, LEAs could use an amount of IDEA
Part B funds that is the same proportion of the total cost of the professional development
activities as the number of special education and related services personnel receiving
professional development is to the total school personnel receiving professional
development, subject to meeting excess costs, supplement not supplant, and maintenance
of effort requirements.

ARCHIVED

Specific activities that may be supported with IDEA funds described above at the LEA level
include:
•
•
•
•
36
37

Purchasing student progress monitoring tools
Training teachers and principals on using the progress monitoring tools
Training teachers and principals on data collection and data-driven decisionmaking based
on progress monitoring data
Hiring coaches to provide teachers with strategies to enable them to make instructional
changes in response to the data

IDEA Section 613(a)(2)(D).
IDEA Section 613(f).

35

Potential Impact
Supporting a schoolwide student progress monitoring initiative may:
•
•
•
•

Lead to early identification of students with academic difficulties and improved student
achievement
Improve teacher proficiency in using data to identify student needs and then provide
appropriate instruction
Increase ability to project student and schoolwide achievement levels
Improve academic achievement for all students with disabilities

The following federally supported resources can provide additional information:
•
•
•

http://www.studentprogress.org
http://www.rti4success.org
http://centeroninstruction.org

ARCHIVED

36

Web-Based IEPs
The Challenge
Under the IDEA, the Individualized Education Program (IEP) is the foundation for providing
services to students with disabilities. It is the legal document that ensures that students eligible
for special education and related services under the IDEA receive FAPE in the least restrictive
environment and have access to, and participate in, the general education curriculum. LEAs
must ensure that IEPs meet detailed regulatory requirements, while simultaneously ensuring that
students have genuine, meaningful opportunities to participate and make progress in the general
education curriculum. LEAs are challenged to ensure IEP annual goals and short-term objectives
are aligned with grade-level content standards to facilitate the participation of students with
disabilities in the general education curriculum. LEAs are also challenged to ensure that IEPs
expeditiously follow students who transfer between schools or LEAs.
Potential Strategy
•

Use IDEA Part B ARRA funds to support the development and implementation of a Webbased IEP tool for students with disabilities that will result in IEPs that comply with the
requirements of IDEA, support alignment of IEP goals and objectives with State
academic achievement and grade-level content standards, and facilitate the transfer of the
student’s IEP between schools or jurisdictions. LEAs could collaborate with the SEA to
create a multi-LEA or statewide version of the Web-based IEP. The IEP tool could
include an integrated Web-based function that:

ARCHIVED

o Provides prompts and instructions to meet the regulatory requirements of IDEA
Part B
o Assists with the selection of appropriate accommodations
o Assists with the determination of whether or not a student requires AT and, if
appropriate, the selection of appropriate AT
o Has an embedded searchable version of the State or LEA academic content standards
o Has sample instructional modules, lesson plans, and task analyses
LEAs are encouraged to ensure that:
o Sufficient resources are in place to maintain and revise any system developed
o Training focuses on both how to use the Web-based technology and how to use the
system to align instruction with the general education curriculum.
o Training is provided to school staff to ensure that the IEPs focus on the unique
individual needs of students
Use of IDEA Part B ARRA Funds to Implement Strategy
Specific activities that may be supported with IDEA Part B funds at the LEA level include:
•

Developing and implementing a Web-based IEP system
37

•

Providing professional development for teachers, service providers, and school leaders
and ongoing coaching to effectively use this technology

Potential Impact
Student achievement is generally enhanced when students are held to high standards. A Webbased IEP system may:
•
•
•
•
•
•
•

Help teachers generate high-quality IEPs by referencing the requirements from IDEA
Support access to the general education curriculum through an embedded searchable
version of the State academic achievement standards and grade-level content standards
Provide professional development, as needed, as a component of the Web-based system
Help students, parents, families, local school systems, and other stakeholders to locate
student information and documentation quickly
Provide a computerized and standardized IEP form that follows a student with a disability
if the student should move from one school to another within an LEA or between LEAs
Provide a legally sufficient document for monitoring and quality assurance activities
Enable LEA administrative office desk audits to be conducted, which facilitates efficient
and effective monitoring activities

The following federally supported resource can provide additional information:
•

ARCHIVED

http://www.projectforum.org/docs/Standards-BasedIEPsImplementationinSelectedStates.pdf

38

Early Childhood Data Systems
The Challenge
Many LEAs face challenges relating to the collection, reporting, and use of longitudinal data,
including child outcome data for preschool children with disabilities. LEAs are challenged to
develop and maintain data systems that collect data on individual children during early childhood
that are linked with data systems for programs serving children that are administered by other
agencies such as Headstart and IDEA Part C. These data are critical to ensuring high-quality
services and a smooth transition as children age and encounter different systems, programs, and
providers of services.
Potential Strategy
IDEA Part B ARRA funds can be used to develop or enhance early childhood data systems to
collect and maintain data on individual children with disabilities, including data on functional
outcomes, and to link data on individual children with child data in other systems. Funds can be
used to ensure that necessary protections are integrated into the data system to protect the
privacy of student educational records while making it possible that persons with legitimate
educational interest have access to necessary data in order to improve the quality of services and
to address each individual child’s needs effectively.

ARCHIVED

Use of IDEA ARRA Funds to Implement Strategy
LEAs could:
•
•

•
•
•

Purchase hardware and software to enhance current data systems or purchase new
data systems
Hire consultants to address data challenges, including privacy concerns and crossdepartmental technical and legal data transferability issues (e.g., Part C and Part B
programs are administered by different departments such as States’ Departments of
Health and States’ Departments of Education)
Train personnel on how to use data for improving student outcomes
Build a local longitudinal data system that is interoperable with any existing
Statewide longitudinal data system
Merge separate special education data systems into existing elementary, secondary,
post-secondary, and workforce systems

Potential Impact
Supporting early childhood data systems may:
•
•

Lead to more comprehensive and complete data that can be used by service providers
to better address the range of needs of young children with disabilities
Lead to better data for research and evaluation activities to examine the long-term
impact and effectiveness of programs that serve young children with disabilities
39

•
•

Yield data to meet State and Federal reporting requirements relating to the
performance of programs serving young children with disabilities.
Enhance the transition of children between systems resulting in a decrease in service
interruption

The following federally supported resource can provide additional information:
•

www.ideadata.org

ARCHIVED

40

